DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. (U.S. 2016/0338094) (hereinafter “Faurie”) in view of Lien et al. (U.S. 2020/0229195) (hereinafter “Lien”).
Regarding claim 1, Faurie teaches the base station shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report indicating the buffer size of sidelink resources required (sidelink communication queued) by the requesting UE(s) as spoken of on page 8, paragraph [0096].
Faurie also teaches the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Faurie does not explicitly teach a base station “transmitting, via another link and directly to the target UE, a sidelink resource grant”.
However, Lien teaches a method of configuring a resource pool for sidelink communication where a gNB (base station) transmits a grant to both a SL Tx UE (source UE) and a SL Rx UE (target UE) when the SL RX UE is in coverage of the gNB; where the grant is for the transmission of sidelink data in response to receiving an activation signal from the UE(s) requesting activation of a first resource of the resource pool as shown in Figure 9B and spoken of on page 7, paragraph [0078].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the direct grant transmission to both a source UE and a target UE as taught in Lien to the grant Faurie in order to provide more efficient sidelink communication by providing target UEs more direct knowledge of granted transmission schemes via DCI while reducing overhead over the PC5 interface as spoken of on page 7, paragraph [0078] of Lien.
Regarding claim 2, Faurie further teaches where the connecting interface between the first UE and the base station is a Uu interface as spoken of on page 3, paragraph [0032]. 
Regarding claim 3, Faurie further teaches the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
Regarding claim 4, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Regarding claim 5, Faurie further teaches the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 6, Faurie further teaches the base station of Figure 9 that sends sidelink allocation information (first control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (second control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
7, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025]; where the received sidelink buffer status report includes an aggregated buffer size of sidelink resources required by multiple UEs as spoken of on page 8, paragraph [0096].
Regarding claim 8, Faurie further teaches the base station shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report indicating the buffer size of sidelink resources required (sidelink communication queued) by the requesting UE(s); where the sidelink buffer status report includes the buffer size of the sidelink resources required by the second UE (UE identifier) as spoken of on page 8, paragraph [0096].
Regarding claim 9, Faurie further teaches the resource grant signal that includes a Group Destination ID (cell radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (downlink control information) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 10, Faurie further teaches the configuring of a transmission pool of resources specific for sidelink transmissions (first type grantable) between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link as spoken of on page 8, paragraph [0099].
Regarding claim 11, Faurie teaches the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target 
Faurie also teaches the second UE (target UE) that uses the resource indicated in the resource allocation grant to transmit over the PC5 interface (monitoring of sidelink), where the first UE (source UE) relays the data to the base station over the Uu interface as shown in steps 8s and 8u of Figure 9 and spoken of on page 8, paragraph [0096].
Faurie does not explicitly teach a target user equipment (UE) “receiving, directly from a serving base station (BS), a sidelink resource grant”. 
However, Lien teaches a method of configuring a resource pool for sidelink communication where a gNB (base station) transmits a grant to both a SL Tx UE (source UE) and a SL Rx UE (target UE) when the SL RX UE is in coverage of the gNB; where the grant is for the transmission of sidelink data in response to receiving an activation signal from the UE(s) requesting activation of a first resource of the resource pool as shown in Figure 9B and spoken of on page 7, paragraph [0078].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the direct grant transmission to both a source UE and a target UE as taught in Lien to the grant transmission process of Faurie in order to provide more efficient sidelink communication by providing target UEs more direct knowledge of granted transmission schemes via DCI while reducing overhead over the PC5 interface as spoken of on page 7, paragraph [0078] of Lien.
14, Faurie further teaches the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
Regarding claim 15, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Regarding claim 16, Faurie further teaches the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 17, Faurie further teaches the base station of Figure 9 that sends sidelink allocation information (control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 18, Faurie teaches the base station (including memory/processor) shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report indicating the buffer size of sidelink resources required (sidelink communication queued) by the requesting UE(s) as spoken of on page 8, paragraph [0096].
Faurie also teaches the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the 
Faurie does not explicitly teach a base station configured to “transmit, via another link and directly to the target UE, a sidelink resource grant”.
However, Lien teaches a method of configuring a resource pool for sidelink communication where a gNB (base station) transmits a grant to both a SL Tx UE (source UE) and a SL Rx UE (target UE) when the SL RX UE is in coverage of the gNB; where the grant is for the transmission of sidelink data in response to receiving an activation signal from the UE(s) requesting activation of a first resource of the resource pool as shown in Figure 9B and spoken of on page 7, paragraph [0078].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the direct grant transmission to both a source UE and a target UE as taught in Lien to the grant transmission process of Faurie in order to provide more efficient sidelink communication by providing target UEs more direct knowledge of granted transmission schemes via DCI while reducing overhead over the PC5 interface as spoken of on page 7, paragraph [0078] of Lien.
Regarding claim 19, Faurie further teaches where the connecting interface between the first UE and the base station is a Uu interface as spoken of on page 3, paragraph [0032]. 
Regarding claim 20, Faurie further teaches the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
21, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Regarding claim 22, Faurie further teaches the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 23, Faurie further teaches the base station of Figure 9 that sends sidelink allocation information (first control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (second control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 24, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025]; where the received sidelink buffer status report includes an aggregated buffer size of sidelink resources required by multiple UEs as spoken of on page 8, paragraph [0096].
Regarding claim 25, Faurie further teaches the base station shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report indicating the buffer size of sidelink resources required (sidelink communication queued) by the requesting UE(s); where the sidelink buffer status report includes the buffer size of the sidelink resources required by the second UE (UE identifier) as spoken of on page 8, paragraph [0096].
26, Faurie teaches the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096]; where the UE device 1800 shown in Figure 18 includes a processing unit 1802 (processor) coupled to a storage medium 1804 (memory).
Faurie also teaches the second UE (target UE) that uses the resource indicated in the resource allocation grant to transmit over the PC5 interface (monitoring of sidelink), where the first UE (source UE) relays the data to the base station over the Uu interface as shown in steps 8s and 8u of Figure 9 and spoken of on page 8, paragraph [0096].
Faurie does not explicitly teach a target user equipment (UE) configured to “receive, directly from a serving base station (BS), a sidelink resource grant”.
However, Lien teaches a method of configuring a resource pool for sidelink communication where a gNB (base station) transmits a grant to both a SL Tx UE (source UE) and a SL Rx UE (target UE) when the SL RX UE is in coverage of the gNB; where the grant is for the transmission of sidelink data in response to receiving an activation signal from the UE(s) requesting activation of a first resource of the resource pool as shown in Figure 9B and spoken of on page 7, paragraph [0078].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the direct grant transmission to both a source UE and a target UE as taught in Lien to the grant transmission process of Faurie in order to provide more efficient sidelink communication Lien.
Regarding claim 29, Faurie further teaches the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
Regarding claim 30, Faurie further teaches the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].

6.	Claims 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie in view of Lien and Chen et al. (U.S. 2021/0168814) (hereinafter “Chen”).
Regarding claims 12, 13, 27, and 28, Faurie in view of Lien teaches claims 11 and 26 as described above.  While Faurie further teaches the configuring of a transmission pool of resources specific for sidelink transmissions (first type grantable) between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link as spoken of on page 8, paragraph [0099], Faurie does not teach “monitoring one or more other resources, on another link, not identified in the sidelink resource grant” or “monitoring the sidelink for a second type of resource that is not grantable for reception operation, wherein the monitoring the sidelink for the second type of resource is not based at least in part on receiving a sidelink resource grant”.
However, Chen teaches a method and apparatus for resource configuration for sidelink communication, where a UE may monitor multiple sidelink resource pools (first, 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the multiple sidelink resource pool monitoring taught in Chen to the system of Faurie in view of Lien in order to improve the functionality of the sidelink communication system by supporting different types of services that a UE may be interested in as spoken of on page 8, paragraph [0114] of Chen.
Response to Arguments
7.	Applicant’s arguments with respect to amended claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited”.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467